                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SHERRI JEAN PARKS,                                  Case No. 16-cv-04061-HSG
                                   8                    Plaintiff,                           ORDER GRANTING REQUEST FOR
                                                                                             PRE-TRIAL FILING EXTENSION
                                   9              v.
                                                                                             Re: Dkt. No. 106
                                  10     PORT OF OAKLAND,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On October 8, 2018, the parties filed a request to continue the deadline for pre-trial filings

                                  14   by three days to accommodate settlement discussions. Dkt. No. 106. The Court GRANTS the

                                  15   request. If the case does not settle at the October 10 settlement conference, all pre-trial filings

                                  16   must be filed on or before October 12, 2018.

                                  17          IT IS SO ORDERED.

                                  18   Dated: 10/9/2018

                                  19                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  20                                                     United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
